Eberhardt, Judge.
Our judgment (118 Ga. App. 239 (163 SE2d 443)) having been reversed by the Supreme Court (Hawes v. *4Dinkler, 224 Ga. 785 (164 SE2d 799)), it is accordingly vacated and the judgment of the trial court is affirmed in accordance with the opinion and judgment of the Supreme Court.
Decided January 7, 1969.
Wesley R. Asinof, Leon S. Epstein, for appellant. .
Arthur K. Bolton, Attorney General, William L. Harper, John A. Blackmon, H. Perry Michael, Melvin E. Thompson, Jr., Assistant Attorneys General, Harold Sheats, John Tye Ferguson, Lewis R. Slaton, Solicitor General, J. Walter LeCraw, William E. Spence, for appellees.

Judgment affirmed.


Felton, 'C. J., Bell, P. J., Jordan, P. J., Hall, Pannell, Deen, Quillian and Whitman, JJ., concur.